Citation Nr: 1113723	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected hypertension.  

(The issues of entitlement to higher ratings for vascular headaches, internal derangement of the left knee, lumbar strain, cervical strain, and hypertension, are the subject of a separate appellate decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1999.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's erectile dysfunction is etiologically related to medication taken for service-connected hypertension.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of service-connected hypertension disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for erectile dysfunction and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

In January 2008 correspondence, the Veteran asserted that he had ED due to his hypertension medication.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  In this case, the Veteran's claim was filed after to the effective date of the revised regulation (October 10, 2006).  As such, the new version applies.

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

The Veteran states that he had developed hypertension during service in the mid-1980's and was placed on medication, beginning with Inderal, which he believes caused ED.  Since that time, he related that he has continued to experience ED and has taken both Viagra and Cialis.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this case, the issue at hand requires medical knowledge and, per below, the Board has obtained an expert medical opinion.  

The service treatment records confirm that hypertension was diagnosed in the mid 1980's and that it was initially controlled by diet and then by medication.  In addition, the Veteran was treated for migraine headaches and was prescribed Inderal for those migraine headaches.  Both hypertension and migraine headaches are service-connected disabilities.

Post-service, VA records document that the Veteran has ED.  The initial documentation of ED is dated in August 2000.  At that time, the Veteran reported that he was placed on Inderal during service which he took for years.  He was also given Lisinopril, but he felt that it caused ED, so he stopped taking the medication and was not taking any medication at the time of that examination.  A review of VA records dated in 2006 confirms that the Veteran had been taking Inderal for his hypertension, but ceased using that medication due to the occurrence of ED.  

A February 2008 VA record noted that the Veteran had again been taking Lisinopril as well as Atenolol, but they had been changed to Inderal.  The Veteran reported to the examiner that his ED began in 1994, several years after he began taking hypertension medication.  

In July 2008, the Veteran was afforded a VA examination which yielded a diagnosis of ED.  The examiner noted the February 2008 VA record which dated the ED problems to 1994 which was prior to the use of hypertension medication.  This examiner opined that the Veteran had several risk factors for ED, which were not listed, and noted that hypertension was only one risk factor.  He opined that it was less likely than not that the Veteran's history of ED was a result of his hypertension, but he could not provide an opinion regarding the effect of the hypertension on the ED.  

Due to the incomplete nature of the July 2008 opinion, the Board sought a VA expert medical opinion to answer the following questions:

(1) Is it more likely than not, less likely than not, or at least as likely as not, that ED had its clinical onset during service, to include due to the use of Inderal or any other medication used for treatment of hypertension or migraine headaches.  

(2) If the answer to the first question is negative, is it more likely than not, less likely than not, or at least as likely as not, that ED is proximately due to, or the result of, the service-connected hypertension and/or migraine headache disorder to include the use of medications for those disabilities.  

(3) If the answer to both questions is in the negative, is it more likely than not, less likely than not, or at least as likely as not, that ED is permanently aggravated by the Veteran's service-connected hypertension and/or migraine headache disorder to include the use of medications for those disabilities.  

In response, a VA Chief of Urology provided an opinion that it was likely that the Veteran's use of Inderal might cause ED.  He noted that most anti-hypertensive medications have sexual side effects, including Inderal.  It was also noted that pain medication for headaches might also have some impact, but he did not indicate any specific medication in that regard.  He did not feel that hypertension aggravated the ED.  

The Board attaches the most probative value to this expert opinion, as it is well reasoned, detailed, consistent with other evidence of record, included an access to the accurate background of the Veteran, and was furnished by a medical expert in the field of urology.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Subsequently, internet medical treatise evidence was received which supports the assertion that medication for hypertension can cause ED.  In addition, a statement from a private physician was received which confirmed that the Veteran has ED.  

Accordingly, the most probative evidence shows that the Veteran's ED is etiologically related to the medication that he has taken for his hypertension, a service-connected disability.  As such, ED is proximately due to or the result of his service-connected hypertension disability and secondary service connection is warranted.  


ORDER

Service connection for erectile dysfunction as secondary to service-connected hypertension is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


